Citation Nr: 0503978	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder, secondary to service-connected 
varicose veins of the right and left legs. 

2.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.  

Historically, in a May 1990 decision, the Board of Veterans' 
Appeals (hereinafter Board) denied service connection for 
residuals of a left shoulder disorder, including as secondary 
to service-connected bilateral varicose veins.  That May 1990 
Board decision represents the last final decision with 
regards to the left shoulder disorder service connection 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This current matter is before the Board on appeal from a 
rating decision of January 2002, by the Nashville, Tennessee, 
Regional Office (RO), which respectively confirmed a 20 
percent rating for varicose veins of the right lower 
extremity, a 10 percent rating for varicose veins of the left 
lower extremity, and denied service connection for left 
shoulder pain as secondary to the service-connected varicose 
veins of the lower extremities.  The veteran perfected a 
timely appeal to the decision.  

After the veteran filed a timely Notice of Disagreement with 
that January 2002 rating decision, a March 2003 Statement of 
the Case (SOC) was issued by a Decision Review Officer that 
apparently addressed said secondary service connection issue 
on the merits without formally considering the finality of 
the prior May 1990 Board decision in question.  In Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that "the new and 
material evidence requirement was clearly a material legal 
issue which the Board had a legal duty to address, regardless 
of the RO's actions."  See also Barnett v. Brown 83 F.3d 1380 
(Fed. Cir. 1996).  For this reason, the Board has listed the 
issue on the title page as whether new and material evidence 
has been received to reopen a secondary service connection 
claim for a left shoulder disorder.  

In his substantive appeal (VA Form 9), received in March 
2003, the veteran requested a hearing before a local hearing 
officer at the RO.  His hearing was scheduled for July 2003.  
But he submitted a statement prior to the date of that 
hearing, indicating he would like the hearing to be 
rescheduled later in July 2003.  Another hearing was 
scheduled for August 2003; however, the day prior to the 
hearing, the veteran, through his representative, requested 
that said hearing be cancelled.  

Subsequently, during a March 2004 conference with a Decision 
Review Officer, the veteran indicated that he still desired a 
personal hearing before a Veterans Law Judge from the Board 
sitting at the RO.  The veteran was then scheduled for a 
Travel Board hearing to be held on July 12, 2004.  However, 
on July 8, 2004, the veteran contacted the RO, indicated that 
he was unable to attend the scheduled Travel Board hearing, 
and requested that the Board proceed with the adjudication of 
his appeal based on the evidence already of record.  In light 
of the above, the Board concludes that the veteran no longer 
desires a hearing before a member of the Board.  

For reasons that will be set forth below, the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for a left shoulder disorder, 
including as secondary to service-connected bilateral 
varicose veins, will be addressed in the REMAND following the 
ORDER.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claims decided herein, and has obtained and 
fully developed all evidence necessary for the equitable 
disposition of these claims.  

2.  Varicose veins of the right leg are manifested by 
complaints of increased swelling, cramping, and pain on use 
with objective findings of multiple areas of varicosities 
with mild edema of the ankle without evidence of stasis 
pigmentation, eczema, or ulceration.  

3.  Varicose veins of the left leg are manifested by mild 
varicosities on the posterior aspect of the left leg, with 
symptoms of pain and cramping on exertion, but no objective 
evidence of stasis pigmentation, edema, or eczema.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for varicose veins, right lower extremity, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7120 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for varicose veins, left lower extremity, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7120 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The veteran's claim for an increased rating was received in 
July 2001; and, in a July 2001 letter, the RO essentially 
provided notice to him regarding what information and 
evidence was needed to substantiate his claims for benefits, 
as well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to submit any evidence in his possession 
that pertains to the claims.  Thereafter, the RO, by its 
January 2002 rating decision, denied the claim for increased 
ratings for varicose veins of the right and left lower 
extremities.  The veteran was sent a notice of this rating 
decision later in January 2002, as well as a statement of the 
case in March 2003.  All these documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the appellant's claim could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claims.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
veteran as pertinent to his claims.  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  


II.  Factual background.

The service medical records indicate that the veteran was 
diagnosed bilateral varicose veins in February 1956.  On 
February 23, 1956, he underwent stripping of the right 
greater and lesser saphenous veins.  It was noted that the 
varicose veins on the left were minimal and did not warrant 
stripping.  Following discharge from service, a private 
medical statement from D. J. Slagle, M.D., dated in December 
1963, indicated that examination showed well healed scars for 
a saphenous vein ligation and stripping.  He had minimal 
residual varicosities, no significant edema, and no trophic 
skin changes.  

A rating action of January 1964 granted service connection 
for varicose veins, bilateral, postoperative on the right; a 
noncompensable evaluation was assigned, effective November 
14, 1963.  

VA treatment reports, dated from May 1964 to January 1988, 
show that the veteran received ongoing evaluation and 
treatment for pain and cramping in the lower extremities.  In 
November 1987, the veteran was admitted to a VA hospital with 
complaints of left lower thigh pain and redness over the last 
two days; he noted that the pain started the day before his 
admission, and gradually increased that afternoon and 
evening, but decreased after elevating his leg while he slept 
that night.  Doppler studies of the lower extremities were 
completely within normal limits with no evidence of any 
increased deep venous resistance and Doppler evaluations 
revealed patency at all levels.  He was treated with 
Coumadin.  The discharge diagnosis was superficial venous 
thrombophlebitis, left lower thigh.  

By a rating action of February 1988, the RO increased the 
evaluation for bilateral varicose veins from 0 percent to 10 
percent, effective November 26, 1987.  

Medical evidence of record, dated from May 1988 through April 
1993, shows that the veteran was seen on several occasions 
for complaints of pain and numbness in the lower extremities.  
A VA examination, conducted in October 1989, revealed minor 
superficial varicosities without swelling, ulcerations or 
stasis dermatitis.  When seen in May 1990, the veteran 
complained of cramps in the right leg; the examiner indicated 
that the cramps were unrelated to the varicose veins.  A VA 
progress note, dated in August 1990, indicated that the 
veteran was being followed for claudication.  The veteran 
indicated that he was unable to walk for more than half a 
mile before developing claudication in the right leg.  The 
impression was claudication, relatively stable.  In November 
1990, it was noted that the veteran was being followed at a 
vascular surgery clinic for circulation symptoms in his lower 
extremities.  It was noted that he had small varicosities on 
the right, and hardly noted anywhere on the left.  

In a medical statement, dated in February 1992, Dr. Tony 
Haley reported that the veteran was seen for complaints of 
lower extremity pain.  Doppler pressure testing showed no 
arterial compromise to the lower extremities.  Following an 
evaluation of the lower extremities, the examiner concluded 
that the veteran's symptoms were consistent with venous 
insufficiency, probably of the femoral and iliac veins.  
Jobst compression stockings with 35 mm. of pressure were 
recommended.  On VA examination in April 1993, the veteran 
reported "tired weakness and swelling of his feet, right 
greater than left."  On examination, mild to moderate 
varicose veins with a few perforators in both lower 
extremities below the knee were noted, the right greater than 
the left.  The Trendelenburg' s test was positive for 
superficial venous valvular incompetence, and negative for 
any significant deep venous system incompetence.  The skin of 
the lower extremities appeared warm with good capillary 
refill.  No venous stasis changes were noted; specifically, 
no hemosiderin deposition and no ulceration of skin lesions.  
The diagnosis was congenital varicose veins, superficial in 
nature, mild to moderate in severity.  The examiner 
recommended venous compression hose.  

Of record is a medical statement from A. Bassal, M.D., F. I. 
C. S., dated in June 1994, indicating that examination of the 
veteran revealed that he suffered from recurrent moderately 
severe varicose veins of the right lower extremity, above and 
below the knee joint, and moderate varicose veins of the left 
lower extremity.  

The report of a VA compensation and pension examination, 
dated in November 1994, reveals that the veteran complained 
of some weakness and swelling of his feet with persistent 
complaints.  The physical examination revealed that the 
veteran had mild to moderate varicosities of the right lower 
extremity.  The examiner also indicated, "On a grading 
system, I would grade him 2 out of 10, relatively mild in 
nature."  He had mild swelling of the extremity with a 2 cm 
difference on the calf, right greater than left. There was no 
ankle edema, no evidence of any venous stasis disease, no 
history or findings of any venous stasis ulceration or skin 
breakdown.  The skin itself was warm and dry with good 
capillary refill.  The examiner noted under the Diagnosis 
section of the report: "As previously, probably congenital 
varicose veins, superficial in nature, mild to moderate 
degree of severity.  Apparently this patient is re-applying 
for a re-rating.  I think if this gentleman has 10 percent 
service connected disability for his primary congenital 
varicosities, he is lucky and should be happy with that."  

A VA treatment record, dated in September 1995, reveals that 
the veteran was assessed with varicose veins without lesions.  
A December 1995 treatment record noted that the veteran was 
assessed with varicose veins.  A July 1996 treatment record 
shows that the veteran was treated for residuals of a motor 
vehicle accident.  That record shows that the veteran was 
assessed with varicose veins, chronic, stable.  

The report of a December 1998 VA compensation and pension 
examination is of record, and notes that the veteran 
complained of fatigue, pain and cramps in both legs, right 
greater than left.  The physical examination revealed that 
the veteran wore stocking hose bilaterally, and that when he 
removed them, there was no edema. There were varicose veins 
which were visible in both extremities, which extend 
significantly to below the ankles; however, this was 
reportedly more extensive on the right, basically covering 
the dorsum of both feet, right greater than left.  The 
veteran also had a few varicose veins on the calf muscle 
posteriority, bilaterally, right greater than left.  There 
was no eczema, stasis changes, or pigmentation.  Peripheral 
pulses were palpable in both lower extremities.  The 
pertinent diagnoses were history of varicose veins in both 
lower legs, right greater than left; status post right lower 
extremity, varicose vein stripping in 1956.  The examiner 
noted that the veteran was currently using support hose and 
Vitamin E capsules, with frequent cramps and pain.  

A VA general surgery note, dated in June 1999, shows that the 
veteran was seen for a colonoscopy, and that he was also 
complaining about claudication.  A VA emergency room record, 
dated in July 1999, reveals that the veteran complained of 
large veins in the right leg.  The examiner noted that there 
was no evidence of inflammation; the impression was varicose 
veins.  

The veteran's current claim for increased ratings for his 
varicose veins of the right and left lower extremities (VA 
Form 21-4138) was received in July 2001.  Submitted in 
support of his claim were VA progress notes, dated from March 
1999 to May 2001, which show that the veteran received 
clinical evaluation and treatment for several disabilities, 
including recurring leg cramps.  During a clinical visit in 
January 2000, the veteran complained of chronic leg cramps 
that had been worsening for the past three years.  He 
indicated that the pain was a 7 out of 10, and bothered him 
at night as well.  He reported wearing support stockings.  
The assessment was leg cramps, but no evidence of arterial 
insufficiency.  

The veteran was afforded a VA examination in November 2001, 
at which time it was noted that his main complaints were 
progressive pain, cramps, and swelling of both lower 
extremities.  The veteran reported that the pain came on and 
off, and was exacerbated by walking.  The veteran indicated 
that he could not walk for more than half a mile without 
having bilateral leg pains.  He denied any significant 
swelling; his lower extremities had some swelling, but his 
main complaint was the pain and cramping.  It was noted that 
the veteran had used stocking pressure hose for the last ten 
years, and they had helped to control the varicose veins.  He 
denied bleeding, ulcers, or deep venous thrombosis.  It was 
noted that the veteran had been unemployed since 1980 because 
of a low back injury; he was on workman's compensation.  

On examination, it was observed that the veteran was using a 
cane for ambulation.  There was no apparent pain, limping, or 
discomfort.  The veteran was slightly short of breath.  
Examination of the lower extremities revealed bilateral 
varicose veins, more prominent on the right side.  The 
varicose veins extended from behind the knee on the right 
side, all the way down to the ankles.  On the left side, 
there were small mild varicose veins around the ankles.  The 
varicose veins were grade II, without ulcerations or 
bleeding.  The size of the varicose veins varied from a few 
millimeters to one to two centimeters long, and one-half 
centimeter wide.  There was no significant edema or swelling, 
no pain, and no tenderness on palpation.  The veteran had no 
motor deficit and no sensory loss of the lower extremities.  
Photographs of the lower extremities were included.  The 
pertinent diagnosis was varicose veins, without significant 
operations or bleeding.  

Received in March 2002 were VA progress notes, dated from 
July 2001 to January 2002, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including complaints of leg cramps.  During a 
clinical visit in November 2001, the veteran complained of 
leg cramps which had gotten much worse.  He indicated that he 
had been unable to sleep, and he had difficulty walking due 
to cramping.  He reported that he had cramping up to his 
hips.  The impression was no evidence of lower extremity 
ischemia.  

On the occasion of another VA examination in September 2003, 
the veteran continued to complain of aching sensation in both 
legs, right being greater than the left, which was aggravated 
by standing and walking.  He indicated that he experienced 
fatigue in both legs, right being worse.  Intermittently, he 
had a feeling as if his legs were "going to sleep."  He 
noted that elevating his legs by sitting in a recliner helped 
alleviate some of the symptoms.  It was also noted that he 
wore compression hose.  The veteran indicated that leg cramps 
occurred at bedtime, and he had to get out of bed and walk to 
relieve them.  Infrequently, they occurred when he was 
walking, such as hunting for small game.  The veteran also 
reported some swelling of the right lower extremity, and less 
frequently in the left leg.  The veteran indicated that he 
retired in 1990, after 24 years with a corporation, where he 
worked as a textile machine operator; his duties included 
prolonged walking and standing, as he supervised 20 large 
machines.  

On examination, he had support stockings in place.  He became 
mildly short of breath with getting on and off the 
examination table.  Examination of the right lower extremity 
revealed 1+ pretibial and ankle edema.  There were no 
ulcerations of the right lower extremity or stasis 
pigmentation.  Varicose veins were noted in the right medial 
thigh, extending from the proximal thigh to the distal thigh 
and the medial aspect of the proximal lower leg.  He had a 
palpable varicosity of the distal anterior leg, just above 
the ankle.  Multiple superficial broken vessels of the dorsum 
of the foot and right lateral ankle were noted.  There was no 
tenderness to palpation of the calf and no erythema.  On the 
posterior medial popliteal area on the right was an area that 
was swollen and measured 3 x 4 cm.  It was nontender.  
Examination of the left lower extremity revealed no pretibial 
or ankle edema.  No ulcerations or stasis dermatitis was 
present.  On the posterior aspect of the lower leg, distal 
and medial to the popliteal area, were a few mild 
varicosities.  There were numerous superficial broken vessels 
of the dorsum of the left foot, distal anterior lower leg and 
the medial and lateral ankles.  Pedal pulses were 1+ 
bilaterally, and adequate hair growth was noted on both feet.  

The examiner reported that the veteran underwent a venous 
Doppler examination in December 2001, which revealed normal 
augmentation, compressibility and plasticity.  Color flow 
Doppler revealed normal venous flow in the lower extremities.  
Incompetency of venous valve was noted from the common 
femoral distally to the popliteal bilaterally.  The diagnoses 
were bilateral varicose veins, right greater than left, 
status post vein stripping 1956, and superficial 
thrombophlebitis, right lower extremity, June 2003, now 
resolved.  


III.  Legal analysis.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  


A.  Varicose veins, right lower extremity.

The RO has assigned a 20 percent rating for varicose veins of 
the right lower extremity, in accordance with the criteria 
set forth in the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, Diagnostic Code 7120.  

Diagnostic Code 7120 provides for the evaluation of varicose 
veins.  A 20 percent rating is warranted for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest.  

In this regard, the record is negative for evidence of stasis 
pigmentation or eczema.  The most recent VA examination in 
September 2003 revealed varicosities of the right thigh 
extending to the medial aspect of the proximal lower leg and 
mild edema in the right ankle.  However, the evaluation 
showed no stasis pigmentation, eczema, or intermittent 
ulceration.  Also, there was no tenderness to palpation of 
the calf and no erythema.  

Accordingly, the Board finds that the current findings are 
consistent with the 20 percent in effect for the right lower 
extremity.  The degree of impairment does not satisfy the 
criteria for the next higher rating.  38 C.F.R. § 4.7 (2003).  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


B.  Varicose veins, left lower extremity.

The RO has evaluated the veteran's varicose veins of the left 
lower extremity at the 10 percent rate under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  Under this section, a 10 
percent evaluation is warranted for intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is in order for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  

In the present case, the varicose veins of the left lower 
extremity has been shown to be productive of pain and 
cramping on exertion, with objective findings of mild 
varicosities in the left lower extremity.  There is, however, 
no objective evidence of edema or eczema.  Also, the veteran 
has reported relief of symptoms with elevation of the leg 
and, on examination in September 2003, the examiner described 
the left leg disability as mild.  Examination of the left 
lower extremity revealed no edema, no ulcerations, and no 
stasis dermatitis.  In light of these clinical findings, the 
Board concludes that the evidence is more clinically 
characteristic of the criteria for a 10 percent evaluation 
than that for a 20 percent evaluation.  

Overall, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for 
varicose veins of the left lower extremity, and his claim 
must be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected varicose veins of the right and 
left lower extremities, in and of themselves, have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for varicose veins, right lower extremity, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for varicose veins, left lower extremity, is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left shoulder 
disorder.

As noted in the Introduction, the RO treated the veteran's 
claim as one for service connection for a left shoulder 
disorder, including as secondary to his service-connected 
varicose veins.  However, in a May 1990 decision, the Board 
denied service connection for residuals of a left shoulder 
disorder, to include as secondary to the service-connected 
bilateral varicose veins.  That decision is final.  38 
U.S.C.A. § 7105 (West 2002); §§ 20.1100, 20.1105 (2003).  

A request from the veteran to reopen his claim for secondary 
service connection for a left shoulder disorder was received 
by the RO in July 2001.  A rating decision dated in January 
2002 denied the veteran's claim for service connection for a 
left shoulder disorder.  In making its determination, the RO 
failed to consider whether new and material evidence had been 
received to reopen the service-connection claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  Further, 
neither the March 2003 SOC nor the October 2003 supplemental 
SOC provided the veteran with the laws and regulations 
governing the submission of new and material evidence to 
reopen a previously disallowed claim nor was there an 
explanation as to why the issue was considered on the merits.  
Consequently, the SOC and SSOC are inadequate.  38 C.F.R. 
§§ 19.29; 19.30, 19.31 (2003).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett, 83 F.3d at 1383-84.  
It could be prejudicial to the veteran, however, for the 
Board to decide this question in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

While the veteran has been provided a VCAA letter regarding 
his claim for increased ratings, he has not been duly 
apprised of the VCAA pertaining to his claim for service 
connection for a left shoulder disorder, to include as 
secondary to his service-connected varicose veins disorder.  
Specifically, he was not informed of the type of evidence 
necessary to reopen a claim of service connection.  The Board 
realizes that he was provided a copy of the regulations 
implementing the VCAA in the March 2003 SOC.  But mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
concerning the claim at hand, is insufficient to comply with 
the VCAA.  The Board finds that the veteran should be given a 
proper VCAA letter with respect to his application to reopen 
the claim of service connection for a left shoulder disorder, 
secondary to varicose veins of the lower extremities.  After 
giving the veteran and his representative an appropriate 
opportunity to respond to the letter, the RO should 
adjudicate whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for a left 
shoulder disorder on a secondary basis.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  
This includes notifying the veteran 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  The RO should determine whether new 
and material evidence has been received 
to reopen the veteran's claim for service 
connection for a left shoulder disorder, 
to include as secondary to his varicose 
veins, in accordance with the provisions 
of 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which summarizes the pertinent 
evidence and all applicable laws and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


